Citation Nr: 0732923	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
2001, for the grant of service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim for service connection and awarded a 10 
percent disability rating for a low back disability, 
effective October 27, 2001.  The veteran disagreed with the 
rating, as well as the effective date, and this appeal 
ensued.

The issue of entitlement to an increased rating for a low 
back disability is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a formal claim for service connection 
for a low back disability on October 27, 2001, more than one 
year after his separation from active service.  

2.  Service connection for a low back disability subsequently 
was granted, effective October 27, 2001.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disability received prior to October 27, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 
2001, for the grant of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006); Norris v. West, 12 Vet. App. 413, 421 
(1999).

The veteran filed a formal claim for service connection for a 
low back disability on October 27, 2001, more than one year 
after his separation from active service in October 1962.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (emphasis added).  

Here, the record reflects degenerative changes and bulging 
discs of the lumbar spine as early as July 1996; however, the 
veteran did not raise a claim until 2001.  Thus, the later 
date is the date the claim for service connection was raised.  
It is significant that while the disability in this case may 
have existed prior to the date the veteran raised his claim, 
a claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for a 
low back disability was filed prior to October 27, 2001, the 
Board finds no evidence of there being any such claims.  
While the veteran complained of low back pain on examination 
at separation from service in October 1962, this cannot be 
construed as an earlier claim, as there is no associated 
evidence that the veteran, by complaining of low back pain, 
was requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  

Thus, even considering the veteran's assertion that he was 
dissuaded from filing a claim for service connection for a 
low back disability on his separation from service, there is 
no evidence which demonstrates that he intended to file a 
claim for benefits at that time, particularly as on 
examination in March 1963 the veteran reported back pain 
associated with manual labor.  

Additionally, while the veteran filed other claims for 
service connection (peptic ulcer) prior to October 27, 2001, 
no mention of a claim for service connection for a low back 
disability was made until the veteran's October 2001 claim 
for service connection.

In this case, the veteran has been granted an effective date 
of service connection for a low back disability as of the 
date of the receipt of his claim on October 27, 2001.  There 
is no legal entitlement to an earlier effective date of 
service connection.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  In 
this regard, the rating decision that is the basis of this 
appeal was for service connection for a low back disability, 
and was favorably decided.  

The issue of the effective date assigned is a "downstream" 
issue.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).  Therefore, the Board finds that the 
VCAA has been complied with and no further action is 
necessary.


ORDER

An effective date earlier than October 27, 2001, for the 
grant of service connection for a low back disability is 
denied.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for a rating in excess of 10 percent for a low back 
disability.  In this regard, it appears that there are 
treatment records pertaining to the veteran's claim that are 
outstanding.  

Specifically, in an April 2007 statement, the veteran 
reported that he had consulted medical personnel outside of 
VA for his low back disability, and received diagnoses of 
traumatic spondylolisthesis.  As the record does not contain 
a diagnosis of traumatic spondylolisthesis, it appears that 
these records have not yet been associated with the veteran's 
claims file.  

Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Additionally, 
as the most recent VA treatment records of record are dated 
in March 2004, records dated from March 2004 to the present 
should also be requested.

Additionally, in a September 2005 statement, the veteran 
alleged that his service-connected low back disability was 
more severe than the current 10 percent rating reflects.  
Specifically, the veteran contends that his disability is now 
manifested by increased pain and limitation of motion, such 
that he is no longer able to work.  

The veteran was last afforded a VA examination in June 2004.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Although the veteran's last VA examination is not necessarily 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records from the veteran's private 
physicians pertaining to treatment for 
his low back disability (traumatic 
spondylolisthesis).  

2.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Alexandria, Louisiana, dated 
from March 2004 to the present.  

3.  After associating the above records 
with the file, schedule the veteran for 
an orthopedic examination to determine 
the current severity of his service-
connected low back disability.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the report of 
examination that the claims file was 
reviewed.  

The examiner's report should include 
range-of-motion findings and findings 
as to any weakness, and should set 
forth all current complaints, findings 
and diagnoses.  The report should 
specifically address the degree of 
neurological impairment related to the 
low back disability.  The report should 
discuss the presence or absence of 
pain, as well as functional impairment.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for an increased initial rating 
for his low back disability.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


